Citation Nr: 1513668	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for coronary artery disease (CAD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for heel spurs.  

5.  Entitlement to service connection for toe fungus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1963 to June 1965 and had subsequent service in the Army Reserve from January 1979 to September 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims hearing loss that started while on active duty.  He also claims, including in written argument (identified as correspondence in his electronic record) by his representative received in February 2015, that the claimed disabilities are service connected because they are related to his Reserve service.  Inasmuch as only active duty Reserve service (to include active duty for training and inactive duty training (ACDUTRA and INACDUTRA)) is qualifying service to establish service connection, certain development to ascertain line of duty status is required for proper consideration of the claims, to include identification of the period or periods of active duty service (ACDUTRA and INACDUTRA) during which the claimed disability was incurred or aggravated, the Veteran's status at the time, i.e., line of duty, and the nature of the event, injury, or disease which is alleged to have caused or aggravated the current claimed disabilities.  Development to date has included securing service treatment records (STRs) pertaining to the Reserve service; however, the periods of ACDUTRA and INACDUTRA to which the current disabilities are allegedly attributed, the Veteran's status at such times (whether he was in line of duty) and the event, injury, or disease to which the current claimed disability is allegedly related have not been identified.  Therefore, a remand for such development is necessary.  The Veteran's Reserve service personnel records (which at present are not in the record) are a good starting point for the development as they are likely to contain information pertinent to any line of duty determinations.

In addition, in January 2009 the Veteran was asked to submit any pertinent medical records he had, and advised that if he wanted the AOJ to secure records he should complete and return VA Form 21-4142 (Authorization and Consent to Release Information) to authorize VA to secure the records.  He submitted a release for records from Drs. Deen, Green and Leff and from Miracle Ear.  Because he did not submit separate releases for each provider, the AOJ did not seek the records; instead he was advised the AOJ was not able to seek the records based on "VA procedures at that time."  Some treatment records from the named providers were submitted by the Veteran; others appear to remain outstanding.  The record also shows that the Veteran was seen for hearing loss by Dr. Dickson (and that the pertinent records are not in the record).  VA's duty to assist mandates further development to assist the Veteran in securing the records.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for association with the record complete copies of the Veteran's Reserve personnel record, to include all records identifying his periods of ACDUTRA and INACDUTRA.  If the records are unavailable, the reason must be noted in the record, and the veteran should be so advised.

2. The AOJ should secure for the record complete clinical records of all treatment the Veteran has received for the disabilities at issue from Drs. Deen, Green, Leff, and Dickson and from Miracle Ear.  He must assist in the matter by providing all necessary releases (and if a release is incomplete or incorrectly completed, he should be afforded opportunity to submit an amended one.  If any records sought are not received pursuant to the AOJ's request the Veteran should so advised, and further advised that ultimately it is his responsibility to ensure that private treatment  records are received.  

3.  The Veteran should be asked to identify: all periods of active duty Reserve service (ACDUTRA/INACDUTRA) during which he alleges the claimed disabilities were incurred or aggravated, and the nature of the claimed nexus between the current claimed disabilities and such periods of active duty Reserve service (i.e., he must identify the event, injury, or disease during the period which caused or aggravated the claimed disabilities). 

The AOJ should then arrange for all necessary development, and make formal determinations (fact-findings) regarding (a) whether the claimed event, injury, or disease actually occurred; (b) whether the Veteran was in line of duty at the time, on ACDUTRA and INACDUTRA; and (c) whether the current claimed disability is indeed etiologically related to the event, injury, or disease (after any medical evidence development indicated)

4.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by the evidence received, and then review the record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

